Order filed February 21, 2013




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-13-00071-CV
                                ____________

        LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW;
      INDIVIDUALLY: KENNETH L. YOUNG; INDIVIDUALLY; KIM L.
                    SHAW, INDIVIDUALLY, Appellants

                                      V.

    HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
       VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
      INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA
       TURNER, INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY,
      INDIVIDUALLY; GOW-MING CHAO, INDIVIDUALLY; ET AL,
                            Appellees


                  On Appeal from the 190th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-23410

                                  ORDER

      According to information provided to this court, appellant may be
attempting to appeal an interlocutory order. Our records reflect that the trial
court’s order was signed December 27, 2012. Our information reflects that the
order is interlocutory.

      The clerk’s record has not been filed in this appeal. The District Clerk has
informed this court that appellant did not pay for preparation of the clerk’s record.
In response to notices from this court, appellant informed this court that she filed a
an affidavit of indigence with the trial court. We have not been advised whether a
contest to the affidavit was filed, and if so, the ruling on the contest.

      To determine our jurisdiction over this appeal, and if jurisdiction exists,
whether appellant is entitled to proceed without the advance payment of costs, we
issue the following order for a partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before March 15, 2013. In order that this court may
ascertain its jurisdiction over the appeal, the partial clerk’s record shall contain
(1) the judgment being appealed; (2) any motion for new trial, other post-judgment
motion, or request for findings of fact and conclusions of law; (3) the live
pleadings at the time the order was signed; and (4) the notice of appeal. In
addition, the partial clerk’s record shall contain: (5) appellant’s affidavit of
indigence, if any; (6) the contest(s) to the affidavit of indigence, if any; (7) the trial
court’s order ruling on any contest; (8) any other documents pertaining to the claim
of indigence and the contests thereto.



                                         PER CURIAM